Bergen, J.
(concurring with modifications).
The complainant by a letter dated June 24th, 19lá, addressed to the defendant authorized it
*339“To run all apartments, making such arrangements as in your judgment may seem advisable. Also such other .arrangements as may be necessary In connection with the furnishing and running of apartments, such cost as may be incurred thereby to be added to the contract allowance.”
This separate agreement manifestly authorized the defendants to find tenants and to furnish the apartments, the cost of which was made subject to the ten per cent, allowance. The word “cost” must refer-to the furnishings, and expenses of running the apartments. The master allowed the cost of painting, janitor’s wages, coal and gas, nine refrigerators and window shades, but eliminated all cost which arose subsequent to the 1st day of November, 1913, when he said the building was completed and that thereafter the defendant was not entitled to ten per cent, on any furnishings or expenditures upon the ground that the building being completed, the defendant was a mortgagee in possession. If it be granted that the defendant was a mortgagee in possession, it was, nevertheless, entitled to continue its account until the property was turned over and could not be deprived of the benefit of the written contract that it was to be paid ten per cent, upon the cost of the furnishings. It is impossible to tell from this account what proportion of the furnishings'were allowed; none appear in this account except the refrigerators at $197 and the window shades at $178, whereas the total cost of the furnishings was'$1,716.08. These furnishings were not a part of the original contract, and it would make no difference whether they were furnished after the completion of the building or before, they were to be paid for with ^the addition of ten per cent, on their cost, and I do not see upon wliat theory we can take a part of such furnishings and include them in this account and exclude the balance to be a subject of future litigation.
I think that either the subject-matter of this latter contract should lie wholly eliminated with a. statement that it is not to be included in the decree, or the whole amount should be included, and, therefore, the decree should be modified to this extent. I vote to affirm with this modification.
*340For affirmance — Swayze, Minturn, Kalisoh, Black, White, Heppenheimer, Williams, Taylor — 8.
For reversal — Garrison, Trenchard — 2.
For modification — Bergen, Gardner — 2.